Name: Commission Implementing Regulation (EU) 2017/481 of 20 March 2017 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: international trade;  tariff policy;  agricultural activity;  animal product;  trade;  America;  agricultural policy
 Date Published: nan

 21.3.2017 EN Official Journal of the European Union L 75/15 COMMISSION IMPLEMENTING REGULATION (EU) 2017/481 of 20 March 2017 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2) and 25(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (3) The United States is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of the commodities are not restricted due to the presence of HPAI. (4) An Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products (the Agreement) (4), which was approved by Council Decision 1998/258/EC (5), provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of a disease in the Union or in the United States. (5) On 4 March 2017, the United States confirmed the presence of HPAI of subtype H7N9 in a poultry holding in Lincoln County in the State of Tennessee. The whole territory of that third country may therefore no longer be considered as being free from that disease. (6) The veterinary authorities of the United States placed a 10 km control zone around the affected holding, which included parts of Lincoln, Franklin and Moore counties in the State of Tennessee and Madison and Jackson counties in the State of Alabama. The veterinary authorities of the United States immediately suspended issuing veterinary certificates for consignments of commodities intended for export to the Union from those counties and implemented a stamping-out policy in order to control HPAI and limit its spread. (7) The United States has submitted information on the epidemiological situation on its territory and the measures it has taken to prevent the further spread of HPAI which has now been evaluated by the Commission. On the basis of that evaluation, as well as the commitments laid down in the Agreement and the guarantees provided by the United States, in order to safeguard the Union against the animal health risks associated with the introduction into the Union of commodities from the United States, it is appropriate to place restrictions on the introduction into the Union of commodities from the counties of the States of Tennesses and Alabama which are affected by HPAI. The entry for the United States in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the regionalisation of that third country due to the current outbreak of HPAI. (8) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) OJ L 118, 21.4.1998, p. 3. (5) OJ L 118, 21.4.1998, p. 1. ANNEX In Part 1 of Annex I to Regulation (EC) No 798/2008, the following entries for the United States are inserted in numerical order: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 US  United States US-2.23 State of Tennessee: Lincoln County Franklin County Moore County WGM VIII P2 4.3.2017 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.24 State of Alabama: Madison County Jackson County WGM VIII P2 4.3.2017 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1